DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4.22.2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “said second liner stack directly contacting a group IV portion of said group IV device” (claims 1 and 21) and “wherein said group IV portion of said group IV device comprises silicon (Si), germanium (Ge), carbon (C), silicon germanium (SiGe), or silicon carbide (SiC)” (claims 7 and 25) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Note: the specification discloses "In various implementations, group IV device 240 can be a transistor, an operational amplifier, a driver, a filter, a mixer, or a diode. In various implementations, group IV device 240 can be an active circuit comprising multiple active devices, or comprising passive devices in combination with at least one active device" (p. 12-13), "Where group IV device 240 is, for example, a transistor, contact holes 262a and 262b can be situated over a drain/source and a gate of group IV device 240. Where group IV device 240 is, for example, an operational amplifier, contact holes 262a and 262b can be situated over an input terminal and an output terminal of group IV device 240" (p. 21) and "At the bottoms of contact holes 262a and 262b, metal liner 276 is situated over group IV device 240" (p. 23) wherein, it isn't clear that the claimed limitations are shown in the figures because said liner indeed contacts a group IV device but there isn't sufficient evidence showing in the figures contacting of a group IV portion as claimed.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 21, “said second liner stack directly contacting a group IV portion of said group IV device” (claims 1 and 21) causes the claims to fail to comply with the written description requirement.
The specification discloses "In various implementations, group IV device 240 can be a transistor, an operational amplifier, a driver, a filter, a mixer, or a diode. In various implementations, group IV device 240 can be an active circuit comprising multiple active devices, or comprising passive devices in combination with at least one active device" (p. 12-13), "Where group IV device 240 is, for example, a transistor, contact holes 262a and 262b can be situated over a drain/source and a gate of group IV device 240. Where group IV device 240 is, for example, an operational amplifier, contact holes 262a and 262b can be situated over an input terminal and an output terminal of group IV device 240" (p. 21) and "At the bottoms of contact holes 262a and 262b, metal liner 276 is situated over group IV device 240" (p. 23) wherein, it isn't clear that implicit and/or explicit support for the claimed limitation exists because said liner indeed contacts a group IV device but there isn't sufficient evidence for establishing support for contacting a group IV portion as claimed. Hence, the issue of new matter is raised.
None of the dependent claims addresses this deficiency.
Regarding claims 7 and 25, “wherein said group IV portion of said group IV device comprises silicon (Si), germanium (Ge), carbon (C), silicon germanium (SiGe), or silicon carbide (SiC)” (claims 7 and 25) causes the claims to fail to comply with the written description requirement.
As stated above, it isn't clear that implicit and/or explicit support for the claimed limitation exists because said liner indeed contacts a group IV device but there isn't sufficient evidence for establishing support for contacting a group IV portion as claimed. Hence, the issue of new matter is raised.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 21-22, 25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrotti (of record, Design, fabrication and characterization of a hybrid III-V on silicon transmitter for high-speed communications) in view of Tabatabaie et al. (of record, US 7834456 B2) and Bayram et al. (of record, US 20150318283 A1).
Regarding claim 1, Ferrotti discloses a semiconductor structure (Fig. III-21, p. 78) comprising: a group IV device (“modulator”) in a group IV substrate (“SOI”, (a), (d)-(f) and (u)); an oxide layer (“SiO2”) over said group IV device ((e)-(f) and (u)); a patterned group Ill-V device (“Hybrid III-V on silicon laser”) over said oxide layer ((k) and (u)); a blanket dielectric layer (“SiN”) over said patterned group III-V device ((o) and (u); a first contact hole (one of “laser contacts”) in said blanket dielectric layer, said first contact hole over said patterned group III-V device ((p) and (u)); a second contact hole (one of “modulator contacts) in said oxide layer and in said blanket dielectric layer, said second contact hole over said group IV device ((n), (r) and (u)); a filler metal (“electrodes”, “1.3µ𝑚 gold layer”) filling (partly at least) said first one contact hole ((q) and (u)).
Ferrotti fails to disclose a first liner stack in said first contact hole, said first liner stack directly contacting a group III-V portion of said patterned group III-V device, a second liner stack in said second contact hole, said second liner stack directly contacting a group IV portion of said group IV device, and, a filler metal over said first liner stack and filling said first one contact hole.
Tabatabaie discloses a first liner stack (32) in said first contact hole (53 over 21), said first liner stack directly contacting a group III-V portion (21, “An active III-V layer 21”) of said patterned group Ill-V device (15, Fig. 2G, “The layer 32 of TiN and/or TaN is in Schottky contact with the gate region of the III-V FET 15”), and, a filler metal (34, “copper”) over said first liner stack (32) and filling said first one contact hole (Fig. 1).
It would have been obvious to one of ordinary skill in the art to include the liner stack and filler metal of Tabatabaie in the device of Ferrotti and arrive at “a first liner stack in said first contact hole, said first liner stack directly contacting a group III-V portion of said patterned group III-V device and “a filler metal over said first liner stack and filling said first one contact hole” as claimed so as to enable the use of Si based interconnects in hybrid devices (Tabatabaie, 1:40-55) and/or prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Bayram discloses a second liner stack ([0088]) in said second contact hole (occupied by 80), said second liner stack directly contacting a group IV portion (74S or 74D, [0084] - “Since silicon is used as the material for topmost silicon layer 16A and 16B, the source-side and drain-side metal semiconductor alloy contacts 74S, 74D formed in the nFET device region 100A and the pFET device region are metal silicides such as, for example, nickel silicide”. Nickel silicide is partly a “group IV portion” since it includes silicon) of said group IV device (100A/100B, Fig. 14, “In some embodiments (not shown), a diffusion barrier liner such as, for example, TiN and/or TaN, is formed within each of the contact openings prior to contact metal formation”). 
It would have been obvious to one of ordinary skill in the art to include the liner stack of Bayram in the device of Ferrotti/Tabatabaie and arrive at “a second liner stack in said second contact hole, said second liner stack directly contacting a group IV portion said group IV device” as claimed so as to prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Regarding claim 2-3, Ferrotti/Tabatabaie/Bayram discloses (claim 2) wherein said first liner stack (32) comprises at least one metal liner (“layer 32 of TiN and/or TaN”, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”), and, (claim 3) wherein said at least one metal liner is selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni) (“layer 32 of TiN and/or TaN”, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”, emphasis added).
Regarding claim 6, Ferrotti/Tabatabaie/Bayram discloses wherein said patterned group III-V device is a patterned group III-V laser (“Hybrid III-V on silicon laser”, (u)) comprising an N type contact ((m) and Table III-2, “n-doped contact”) and a P type contact ((i) and Table III-2, “p-doped contact”).
Ferrotti fails to disclose a photodiode, an anode and a cathode in the embodiment of Fig. III-21.
However, in the embodiment of p. 101 and section IV-2.2, Ferrotti discloses “The other output is connected to a hybrid III-V on silicon photodiode based on the same III-V stack than the laser (not represented on Figure IV-6)”, emphasis added.
It would have been obvious to one of ordinary skill in the art to use the embodiment of p. 101 and section IV-2.2 in the method of Fig. III-21 to form a III-V photodiode which includes an anode and a cathode in a similar manner as the laser is formed and arrive at the claimed invention so as to enable means to monitor the output and operation of the laser.

Regarding claim 7, Ferrotti/Tabatabaie/Bayram discloses wherein said group IV portion (74S or 74D) of said group IV device comprises silicon (Si), germanium (Ge), carbon (C), silicon germanium (SiGe), or silicon carbide (SiC) ([0084] - “Since silicon is used as the material for topmost silicon layer 16A and 16B, the source-side and drain-side metal semiconductor alloy contacts 74S, 74D formed in the nFET device region 100A and the pFET device region are metal silicides such as, for example, nickel silicide”. Nickel silicide is partly a “group IV portion” since it includes silicon).
Regarding claim 8, Ferrotti fails to disclose wherein said blanket dielectric layer is substantially planar.
Tabatabaie discloses a blanket dielectric layer (28-40 or parts thereof) which is substantially planar (Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the SiN of Ferrotti into a substantially planar layer as claimed in view of Tabatabaie so as to (i) passivate/protect multiple underlying devices, and/or, (ii) facilitate formation of openings and metal plugs through said substantially planar layer to multiple underlying devices at once and thereby simplify the manufacturing process.
Alternatively, Bayram discloses a blanket dielectric layer (78) which is substantially planar (Fig. 16).
It would have been obvious to one of ordinary skill in the art to modify the SiN of Ferrotti into a substantially planar layer as claimed in view of Bayram so as to (i) passivate/protect multiple underlying devices, and/or, (ii) facilitate formation of openings and metal plugs through said substantially planar layer to multiple underlying devices at once and thereby simplify the manufacturing process.
Regarding claim 9, Ferrotti/Tabatabaie/Bayram discloses wherein said patterned group III-V device (“Hybrid III-V on silicon laser”) is optically connected to another group IV device (“waveguides”) in said group IV substrate (Fig. III-21, (d) and (u), “…good coupling efficiency between the III-V and SOI waveguides…”).
Regarding claim 10, Ferrotti/Tabatabaie/Bayram discloses wherein said patterned III-V device (laser) is electrically connected to said group IV device (modulator) in said group IV substrate (Figs. I-2 and I-25).
Regarding claim 28, Ferrotti/Tabatabaie/Bayram discloses (in combination) wherein said second liner stack (Bayram, [0088] “TiN and/or TaN”) has a different composition (of Ni) than said first liner stack (Tabatabaie, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”. TiN and TaN of Bayram is different than Ni/TiN or Ni/TaN of Tabatabaie given the presence of Ni; hence, the claim is met).
Regarding claim 21, Ferrotti discloses a semiconductor structure (Fig. III-21, p. 78) comprising: a group IV device (“modulator”) in a group IV substrate (“SOI”, (d)); an oxide layer (“SiO2”) over said group IV device ((f)); a patterned group III-V laser (“Hybrid III-V on silicon laser”, (u)) comprising an N type contact ((m) and Table III-2, “n-doped contact”) and a P type contact ((i) and Table III-2, “p-doped contact”) over said oxide layer ((u)); a blanket dielectric layer (“SiN”) over said patterned group III-V laser; a first contact hole in said blanket dielectric layer, said first contact hole over said patterned group IlI-V laser ((p)); a second contact hole in said oxide layer and in said blanket dielectric layer, said second contact hole over said group IV device ((f), (r) and (u)); a filler metal (“electrodes”, “1.3µ𝑚 gold layer”) filling (partly at least) said first contact hole ((q) and (u)).
Ferrotti fails to disclose (i) a photodiode, an anode and a cathode, (ii) said blanket dielectric layer being substantially planar, (iii) a first liner stack in said first contact hole, said first liner stack comprising at least one metal liner, and said first liner stack directly contacting said N type cathode and/or said P type anode of said patterned group III-V photodiode, (iv) a second liner stack in said second contact hole, said second liner stack directly contacting a group IV portion of said group IV device, and, (v) a filler metal over said first liner stack and filling said first contact hole.
Regarding (i), Ferrotti fails to disclose a photodiode, an anode and a cathode in the embodiment of Fig. III-21; however, in the embodiment of p. 101 and section IV-2.2, Ferrotti discloses “The other output is connected to a hybrid III-V on silicon photodiode based on the same III-V stack than the laser (not represented on Figure IV-6)”, emphasis added.
It would have been obvious to one of ordinary skill in the art to use the embodiment of p. 101 and section IV-2.2 in the method of Fig. III-21 to form a III-V photodiode which includes an anode and a cathode in a similar manner as the laser is formed and arrive at the claimed invention so as to enable means to monitor the output and operation of the laser.
Regarding (ii), Tabatabaie discloses a blanket dielectric layer (28-40 or parts thereof) which is substantially planar (Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the SiN of Ferrotti into a substantially planar layer as claimed in view of Tabatabaie so as to (i) passivate/protect multiple underlying devices, and/or, (ii) facilitate formation of openings and metal plugs through said substantially planar layer to multiple underlying devices at once and thereby simplify the manufacturing process.
Alternatively, Bayram discloses a blanket dielectric layer (78) which is substantially planar (Fig. 16).
It would have been obvious to one of ordinary skill in the art to modify the SiN of Ferrotti into a substantially planar layer as claimed in view of Bayram so as to (i) passivate/protect multiple underlying devices, and/or, (ii) facilitate formation of openings and metal plugs through said substantially planar layer to multiple underlying devices at once and thereby simplify the manufacturing process.
Regarding (iii) and (v), Tabatabaie discloses (regarding iii) a first liner stack (32) in said first contact hole (occupied by 32/34), said first liner stack comprising at least one metal liner (“layer 32 of TiN and/or TaN”, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”), and said first liner stack directly contacting an active layer (21) of a patterned group III-V device (15, Fig. 1), and, (v) a filler metal (34) over said first liner stack and filling said first contact hole (Fig. 1).
It would have been obvious to one of ordinary skill in the art to include the liner stack and filler metal of Tabatabaie in the device of Ferrotti and arrive at “a first liner stack in said first contact hole, said first liner stack comprising at least one metal liner, and said first liner stack directly contacting said N type cathode and/or said P type anode of said patterned group III-V photodiode” and “a filler metal over said first liner stack and filling said first contact hole” as claimed so as to enable the use of Si based interconnects in hybrid devices (Tabatabaie, 1:40-55) and/or prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Regarding (iv), Bayram discloses a second liner stack ([0088]) in said second contact hole (occupied by 80), said second liner stack directly contacting a group IV portion (74S or 74D, [0084] - “Since silicon is used as the material for topmost silicon layer 16A and 16B, the source-side and drain-side metal semiconductor alloy contacts 74S, 74D formed in the nFET device region 100A and the pFET device region are metal silicides such as, for example, nickel silicide”. Nickel silicide is partly a “group IV portion” since it includes silicon) of said group IV device (100A/100B, Fig. 14, “In some embodiments (not shown), a diffusion barrier liner such as, for example, TiN and/or TaN, is formed within each of the contact openings prior to contact metal formation”). 
It would have been obvious to one of ordinary skill in the art to include the liner stack of Bayram in the device of Ferrotti/Tabatabaie and arrive at “a second liner stack in said second contact hole, said second liner stack directly contacting said group IV device” as claimed so as to prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Regarding claim 22, Ferrotti/Tabatabaie/Bayram discloses wherein said at least one metal liner (in 32) is selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni) (“layer 32 of TiN and/or TaN”, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”).
Regarding claim 25, Ferrotti/Tabatabaie/Bayram discloses wherein said group IV portion (74S or 74D) of said group IV device comprises silicon (Si), germanium (Ge), carbon (C), silicon germanium (SiGe), or silicon carbide (SiC) ([0084] - “Since silicon is used as the material for topmost silicon layer 16A and 16B, the source-side and drain-side metal semiconductor alloy contacts 74S, 74D formed in the nFET device region 100A and the pFET device region are metal silicides such as, for example, nickel silicide”. Nickel silicide is partly a “group IV portion” since it includes silicon).
Regarding claim 29, Ferrotti/Tabatabaie/Bayram discloses (in combination) wherein said second liner stack (Bayram, [0088] “TiN and/or TaN”) has a different composition (of Ni) than said first liner stack (Tabatabaie, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”. TiN and TaN of Bayram is different than Ni/TiN or Ni/TaN of Tabatabaie given the presence of Ni; hence, the claim is met).

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrotti in view of Tabatabaie and Bayram as applied to claims 1 and 21 above, and further in view of Allman et al. (of record, US 5963828 A).
Regarding claims 4 and 23, Ferrotti/Tabatabaie/Bayram fail to disclose (claims 4 and 23) wherein said first liner stack comprises: a titanium (Ti) metal liner; and a titanium nitride (TiN) metal liner over said Ti metal liner.
Allman discloses (claims 4 and 23) wherein said first liner stack (204/206) comprises: a titanium (Ti) metal liner (204, “a titanium layer 204”); and a titanium nitride (TiN) metal liner (206, “a titanium nitride (TiN) layer 206”) over said Ti metal liner (Fig. 2F).
It would have been obvious to one of ordinary skill in the art to include the arrangement and materials of Allman in the device of Ferrotti/Tabatabaie/Bayram so as to select a well-known a suitable diffusion barrier stack which would have yielded predictable results to one of ordinary skill in the art since the use of conventional materials to perform their known function is prima-facie obvious (see MPEP 2144.07 and Allman – “TiN layer acts as a diffusion barrier to prevent WF6 from reacting with the underlying layers. Titanium getters the interfacial impurities such as oxygen from the surface of the underlayers such as aluminum and silicon and reduces contact and via resistance”).

Claims 5, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrotti in view of Tabatabaie and Bayram as applied to claims 1 and  21 above, and further in view of Hata et al. (of record, US 8633496 B2).
Regarding claims 5 and 24, Ferrotti/Tabatabaie/Bayram discloses said group IV device (“modulator”)  below said patterned group III-V device/photodiode (as suggested above, Fig. III-21, (d), (n), and, (u)).
Ferrotti/Tabatabaie/Bayram fails to disclose wherein said second liner stack directly contacts an interconnect metal above said patterned group III-V device/photodiode .
Hata discloses wherein a contact (1884) directly contacts an interconnection (1886) above a patterned group III-V device (T01, Fig. 18).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Hata in the device of Ferrotti/Tabatabaie/Bayram and arrive at the claimed invention so as to enable means to address/control, via a transistor for example, an optical device.
Furthermore, the second liner stack ([0088] of Bayram) included in the aperture 1885 (Fig. 20) of Hata and contacting interconnection 1886, as a metal, of Hata would meet the claimed limitation.
In that case, it would have been obvious to one of ordinary skill in the art to provide the second liner stack so that it extends an entirety of an aperture and directly contacts an interconnection and arrive at “said second liner stack directly contacts an interconnect metal above said patterned group III-V device/photodiode” as claimed so as to prevent inter-diffusion between metal and insulating regions as is known in the semiconductor arts, and, regarding “interconnect metal” because “metal” is a well-known interconnect material and the use of conventional materials to perform their known function is prima-facie obvious (MPEP 2144.07).
Regarding claim 27, Ferrotti/Tabatabaie/Bayram fail to disclose wherein said patterned group III-V photodiode is electrically connected to said group IV device in said group IV substrate.
Hata discloses wherein a patterned group III-V light receiving element (T01, “transistors T01 and T02 serve as a light emitting element”) is electrically connected (Fig. 18) to a group IV device (T12) in said group IV substrate (1402, “base wafer 1402 containing silicon,” Fig. 18).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Hata in the device of Ferrotti/Tabatabaie/Bayram and arrive at the claimed invention so as to enable means to address/control, via a transistor for example, an optical device.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrotti in view of Tabatabaie and Bayram as applied to claim 21 above, and further in view of Bowers (of record, US 20090016399 A1).
Regarding claim 26, Ferrotti/Tabatabaie/Bayram fails to disclose wherein said patterned group III-V photodiode is optically connected to another group IV device in said group IV substrate.
Bowers discloses wherein said patterned group Ill-V photodiode (1612, [0074] “PIN detectors”) is optically connected to a group IV device ("low-loss silicon rib waveguide 1606") in a group IV substrate (1614, Fig. 11).
It would have been obvious to one of ordinary skill in the art to include the features of Bowers in the structure of Ferrotti/Tabatabaie/Bayram and arrive at the claimed invention so as to realize a photodetector with extended wavelength range (Bowers, [0053]).

Claims 1-3, 6-10, 21-22, 25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrotti (of record, Design, fabrication and characterization of a hybrid III-V on silicon transmitter for high-speed communications) in view of Tabatabaie et al. (of record, US 7834456 B2) Leobandung (US 9653347 B1).
Regarding claim 1, Ferrotti discloses a semiconductor structure (Fig. III-21, p. 78) comprising: a group IV device (“modulator”) in a group IV substrate (“SOI”, (a), (d)-(f) and (u)); an oxide layer (“SiO2”) over said group IV device ((e)-(f) and (u)); a patterned group Ill-V device (“Hybrid III-V on silicon laser”) over said oxide layer ((k) and (u)); a blanket dielectric layer (“SiN”) over said patterned group III-V device ((o) and (u); a first contact hole (one of “laser contacts”) in said blanket dielectric layer, said first contact hole over said patterned group III-V device ((p) and (u)); a second contact hole (one of “modulator contacts) in said oxide layer and in said blanket dielectric layer, said second contact hole over said group IV device ((n), (r) and (u)); a filler metal (“electrodes”, “1.3µ𝑚 gold layer”) filling (partly at least) said first one contact hole ((q) and (u)).
Ferrotti fails to disclose a first liner stack in said first contact hole, said first liner stack directly contacting a group III-V portion of said patterned group III-V device, a second liner stack in said second contact hole, said second liner stack directly contacting a group IV portion of said group IV device, and, a filler metal over said first liner stack and filling said first one contact hole.
Tabatabaie discloses a first liner stack (32) in said first contact hole (53 over 21), said first liner stack directly contacting a group III-V portion (21, “An active III-V layer 21”) of said patterned group Ill-V device (15, Fig. 2G, “The layer 32 of TiN and/or TaN is in Schottky contact with the gate region of the III-V FET 15”), and, a filler metal (34, “copper”) over said first liner stack (32) and filling said first one contact hole (Fig. 1).
It would have been obvious to one of ordinary skill in the art to include the liner stack and filler metal of Tabatabaie in the device of Ferrotti and arrive at “a first liner stack in said first contact hole, said first liner stack directly contacting a group III-V portion of said patterned group III-V device and “a filler metal over said first liner stack and filling said first one contact hole” as claimed so as to enable the use of Si based interconnects in hybrid devices (Tabatabaie, 1:40-55) and/or prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Leobandung discloses a second liner stack (44, “a stack thereof such as Ti/TiN and Ta/TaN“) in said second contact hole (42), said second liner stack directly contacting a group IV portion (30) of said group IV device (24+, Figs. 3-4, “The semiconductor material (i.e., silicon-containing semiconductor material and germanium-containing semiconductor material) of the raised source/drain regions can be deposited as an intrinsic semiconductor material, or can be deposited with in-situ doping” discloses a group IV device).
It would have been obvious to one of ordinary skill in the art to include the liner stack of Leobandung in the device of Ferrotti/Tabatabaie and arrive at “a second liner stack in said second contact hole, said second liner stack directly contacting a group IV portion said group IV device” as claimed so as to prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Regarding claim 2-3, Ferrotti/Tabatabaie/Leobandung discloses (claim 2) wherein said first liner stack (32) comprises at least one metal liner (“layer 32 of TiN and/or TaN”, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”), and, (claim 3) wherein said at least one metal liner is selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni) (“layer 32 of TiN and/or TaN”, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”, emphasis added).
Regarding claim 6, Ferrotti/Tabatabaie/Leobandung discloses wherein said patterned group III-V device is a patterned group III-V laser (“Hybrid III-V on silicon laser”, (u)) comprising an N type contact ((m) and Table III-2, “n-doped contact”) and a P type contact ((i) and Table III-2, “p-doped contact”).
Ferrotti fails to disclose a photodiode, an anode and a cathode in the embodiment of Fig. III-21.
However, in the embodiment of p. 101 and section IV-2.2, Ferrotti discloses “The other output is connected to a hybrid III-V on silicon photodiode based on the same III-V stack than the laser (not represented on Figure IV-6)”, emphasis added.
It would have been obvious to one of ordinary skill in the art to use the embodiment of p. 101 and section IV-2.2 in the method of Fig. III-21 to form a III-V photodiode which includes an anode and a cathode in a similar manner as the laser is formed and arrive at the claimed invention so as to enable means to monitor the output and operation of the laser.
Regarding claim 7, Ferrotti/Tabatabaie/Leobandung discloses wherein said group IV portion (30) of said group IV device comprises silicon (Si), germanium (Ge), carbon (C), silicon germanium (SiGe), or silicon carbide (SiC) (“The semiconductor material (i.e., silicon-containing semiconductor material and germanium-containing semiconductor material) of the raised source/drain regions can be deposited as an intrinsic semiconductor material, or can be deposited with in-situ doping”).
Regarding claim 8, Ferrotti fails to disclose wherein said blanket dielectric layer is substantially planar.
Tabatabaie discloses a blanket dielectric layer (28-40 or parts thereof) which is substantially planar (Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the SiN of Ferrotti into a substantially planar layer as claimed in view of Tabatabaie so as to (i) passivate/protect multiple underlying devices, and/or, (ii) facilitate formation of openings and metal plugs through said substantially planar layer to multiple underlying devices at once and thereby simplify the manufacturing process.
Regarding claim 9, Ferrotti/Tabatabaie/Leobandung discloses wherein said patterned group III-V device (“Hybrid III-V on silicon laser”) is optically connected to another group IV device (“waveguides”) in said group IV substrate (Fig. III-21, (d) and (u), “…good coupling efficiency between the III-V and SOI waveguides…”).
Regarding claim 10, Ferrotti/Tabatabaie/Leobandung discloses wherein said patterned III-V device (laser) is electrically connected to said group IV device (modulator) in said group IV substrate (Figs. I-2 and I-25).
Regarding claim 28, Ferrotti/Tabatabaie/Leobandung discloses (in combination) wherein said second liner stack (Leobandung, “a stack thereof such as Ti/TiN and Ta/TaN”) has a different composition (of Ni) than said first liner stack (Tabatabaie, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”. Ti/TiN and Ta/TaN of Leobandung is different than Ni/TiN or Ni/TaN of Tabatabaie given the presence of Ni; hence, the claim is met).
Regarding claim 21, Ferrotti discloses a semiconductor structure (Fig. III-21, p. 78) comprising: a group IV device (“modulator”) in a group IV substrate (“SOI”, (d)); an oxide layer (“SiO2”) over said group IV device ((f)); a patterned group III-V laser (“Hybrid III-V on silicon laser”, (u)) comprising an N type contact ((m) and Table III-2, “n-doped contact”) and a P type contact ((i) and Table III-2, “p-doped contact”) over said oxide layer ((u)); a blanket dielectric layer (“SiN”) over said patterned group III-V laser; a first contact hole in said blanket dielectric layer, said first contact hole over said patterned group IlI-V laser ((p)); a second contact hole in said oxide layer and in said blanket dielectric layer, said second contact hole over said group IV device ((f), (r) and (u)); a filler metal (“electrodes”, “1.3µ𝑚 gold layer”) filling (partly at least) said first contact hole ((q) and (u)).
Ferrotti fails to disclose (i) a photodiode, an anode and a cathode, (ii) said blanket dielectric layer being substantially planar, (iii) a first liner stack in said first contact hole, said first liner stack comprising at least one metal liner, and said first liner stack directly contacting said N type cathode and/or said P type anode of said patterned group III-V photodiode, (iv) a second liner stack in said second contact hole, said second liner stack directly contacting a group IV portion of said group IV device, and, (v) a filler metal over said first liner stack and filling said first contact hole.
Regarding (i), Ferrotti fails to disclose a photodiode, an anode and a cathode in the embodiment of Fig. III-21; however, in the embodiment of p. 101 and section IV-2.2, Ferrotti discloses “The other output is connected to a hybrid III-V on silicon photodiode based on the same III-V stack than the laser (not represented on Figure IV-6)”, emphasis added.
It would have been obvious to one of ordinary skill in the art to use the embodiment of p. 101 and section IV-2.2 in the method of Fig. III-21 to form a III-V photodiode which includes an anode and a cathode in a similar manner as the laser is formed and arrive at the claimed invention so as to enable means to monitor the output and operation of the laser.
Regarding (ii), Tabatabaie discloses a blanket dielectric layer (28-40 or parts thereof) which is substantially planar (Fig. 1).
It would have been obvious to one of ordinary skill in the art to modify the SiN of Ferrotti into a substantially planar layer as claimed in view of Tabatabaie so as to (i) passivate/protect multiple underlying devices, and/or, (ii) facilitate formation of openings and metal plugs through said substantially planar layer to multiple underlying devices at once and thereby simplify the manufacturing process.
Regarding (iii) and (v), Tabatabaie discloses (regarding iii) a first liner stack (32) in said first contact hole (occupied by 32/34), said first liner stack comprising at least one metal liner (“layer 32 of TiN and/or TaN”, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”), and said first liner stack directly contacting an active layer (21) of a patterned group III-V device (15, Fig. 1), and, (v) a filler metal (34) over said first liner stack and filling said first contact hole (Fig. 1).
It would have been obvious to one of ordinary skill in the art to include the liner stack and filler metal of Tabatabaie in the device of Ferrotti and arrive at “a first liner stack in said first contact hole, said first liner stack comprising at least one metal liner, and said first liner stack directly contacting said N type cathode and/or said P type anode of said patterned group III-V photodiode” and “a filler metal over said first liner stack and filling said first contact hole” as claimed so as to enable the use of Si based interconnects in hybrid devices (Tabatabaie, 1:40-55) and/or prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Regarding (iv), Leobandung discloses a second liner stack (44, “a stack thereof such as Ti/TiN and Ta/TaN“) in said second contact hole (42), said second liner stack directly contacting a group IV portion (30) of said group IV device (24+, Figs. 3-4, “The semiconductor material (i.e., silicon-containing semiconductor material and germanium-containing semiconductor material) of the raised source/drain regions can be deposited as an intrinsic semiconductor material, or can be deposited with in-situ doping” discloses a group IV device).
It would have been obvious to one of ordinary skill in the art to include the liner stack of Leobandung in the device of Ferrotti/Tabatabaie and arrive at “a second liner stack in said second contact hole, said second liner stack directly contacting a group IV portion said group IV device” as claimed so as to prevent inter-diffusion between metal and semiconductor regions as is known in the semiconductor arts.
Regarding claim 22, Ferrotti/Tabatabaie/Leobandung discloses wherein said at least one metal liner (in 32) is selected from the group consisting of titanium (Ti), titanium nitride (TiN), tantalum (Ta), and nickel (Ni) (“layer 32 of TiN and/or TaN”, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”).
Regarding claim 25, Ferrotti/Tabatabaie/Leobandung discloses wherein said group IV portion (30) of said group IV device comprises silicon (Si), germanium (Ge), carbon (C), silicon germanium (SiGe), or silicon carbide (SiC) (“The semiconductor material (i.e., silicon-containing semiconductor material and germanium-containing semiconductor material) of the raised source/drain regions can be deposited as an intrinsic semiconductor material, or can be deposited with in-situ doping”).
Regarding claim 29, Ferrotti/Tabatabaie/Leobandung discloses (in combination) wherein said second liner stack (Leobandung, “a stack thereof such as Ti/TiN and Ta/TaN”) has a different composition (of Ni) than said first liner stack (Tabatabaie, “the atomic deposited layer 32 Ni/TiN or Ni/TaN”. Ti/TiN and Ta/TaN of Leobandung is different than Ni/TiN or Ni/TaN of Tabatabaie given the presence of Ni; hence, the claim is met).

Claims 4 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrotti in view of Tabatabaie and Leobandung as applied to claims 1 and 21 above, and further in view of Allman et al. (of record, US 5963828 A).
Regarding claims 4 and 23, Ferrotti/Tabatabaie/Leobandung fail to disclose (claims 4 and 23) wherein said first liner stack comprises: a titanium (Ti) metal liner; and a titanium nitride (TiN) metal liner over said Ti metal liner.
Allman discloses (claims 4 and 23) wherein said first liner stack (204/206) comprises: a titanium (Ti) metal liner (204, “a titanium layer 204”); and a titanium nitride (TiN) metal liner (206, “a titanium nitride (TiN) layer 206”) over said Ti metal liner (Fig. 2F).
It would have been obvious to one of ordinary skill in the art to include the arrangement and materials of Allman in the device of Ferrotti/Tabatabaie/ Leobandung so as to select a well-known a suitable diffusion barrier stack which would have yielded predictable results to one of ordinary skill in the art since the use of conventional materials to perform their known function is prima-facie obvious (see MPEP 2144.07 and Allman – “TiN layer acts as a diffusion barrier to prevent WF6 from reacting with the underlying layers. Titanium getters the interfacial impurities such as oxygen from the surface of the underlayers such as aluminum and silicon and reduces contact and via resistance”).

Claims 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrotti in view of Tabatabaie and Leobandung as applied to claims 1 and 21 above, and further in view of  Lochtefeld et al. (US 20080070355 A1).
Regarding claims 5 and 24, Ferrotti/Tabatabaie discloses said group IV device (“modulator”)  below said patterned group III-V device/photodiode (as suggested above, Fig. III-21, (d), (n), and, (u)).
Ferrotti/Tabatabaie fails to disclose wherein said second liner stack directly contacts an interconnect metal above said patterned group III-V device/photodiode .
Leobandung discloses wherein said second liner stack (44) directly contacts an interconnect metal (64, Fig. 9).
It would have been obvious to one of ordinary skill in the art to ensure the second liner stack suggested by Ferrotti/Tabatabaie/Leobandung directly contacts an interconnect metal in view of Leobandung so as to ensure that filler metals and separated from surrounding structures by said second liner stack and thereby prevent unwanted interactions between filler metals and said surrounding structures.
Furthermore, Lochtefeld discloses an interconnect (830) above a patterned group III-V device (Fig. 8B)
It would have been obvious to one of ordinary skill in the art to provide the arrangement of Lochtefeld and arrive at “wherein said second liner stack directly contacts an interconnect metal above said patterned group III-V device/photodiode” in the structure of Ferrotti/Tabatabaie/Leobandung so as to enable means to electrically interconnect CMOS and III-V devices on a common substrate.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrotti in view of Tabatabaie and Leobandung as applied to claim 21 above, and further in view of Hata et al. (of record, US 8633496 B2).
Regarding claim 27, Ferrotti/Tabatabaie/Leobandung fails to disclose wherein said patterned group III-V photodiode is electrically connected to said group IV device in said group IV substrate.
Hata discloses wherein a patterned group III-V light receiving element (T01, “transistors T01 and T02 serve as a light emitting element”) is electrically connected (Fig. 18) to a group IV device (T12) in said group IV substrate (1402, “base wafer 1402 containing silicon,” Fig. 18).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Hata in the device of Ferrotti/Tabatabaie/Leobandung and arrive at the claimed invention so as to enable means to address/control, via a transistor for example, an optical device.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Ferrotti in view of Tabatabaie and Leobandung as applied to claim 21 above, and further in view of Bowers (of record, US 20090016399 A1).
Regarding claim 26, Ferrotti/Tabatabaie/Leobandung fails to disclose wherein said patterned group III-V photodiode is optically connected to another group IV device in said group IV substrate.
Bowers discloses wherein said patterned group Ill-V photodiode (1612, [0074] “PIN detectors”) is optically connected to a group IV device ("low-loss silicon rib waveguide 1606") in a group IV substrate (1614, Fig. 11).
It would have been obvious to one of ordinary skill in the art to include the features of Bowers in the structure of Ferrotti/Tabatabaie/Leobandung and arrive at the claimed invention so as to realize a photodetector with extended wavelength range (Bowers, [0053]).


Response to Arguments
The applicant alleges:

    PNG
    media_image1.png
    510
    646
    media_image1.png
    Greyscale

This is not persuasive as Bayram discloses a second liner stack ([0088]) in said second contact hole (occupied by 80), said second liner stack directly contacting a group IV portion (74S or 74D, [0084] - “Since silicon is used as the material for topmost silicon layer 16A and 16B, the source-side and drain-side metal semiconductor alloy contacts 74S, 74D formed in the nFET device region 100A and the pFET device region are metal silicides such as, for example, nickel silicide”. Nickel silicide is partly a “group IV portion” since it includes silicon) of said group IV device (100A/100B, Fig. 14, “In some embodiments (not shown), a diffusion barrier liner such as, for example, TiN and/or TaN, is formed within each of the contact openings prior to contact metal formation”). An additional prior art rejection is provided above to address said limitation which does not rely on Bayram.

The applicant alleges:

    PNG
    media_image2.png
    266
    646
    media_image2.png
    Greyscale

The examiner relies on Hata to address claims 5 and 24; see above for details. An additional prior art rejection is provided above to address said claims as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894